PER CURIAM.
In a two-count complaint, The Florida Bar has charged Florida Bar member James T. Golden with mishandling trust moneys entrusted to him. As to count one the referee found that one of respondent’s clients deposited $3,000 with respondent to be used in connection with a real estate transaction. When that transaction fell through and with the permission of the client, respondent borrowed the money for supposedly a short period of time. Although the client made repeated attempts to recoup the loan, respondent was unable *1341to repay it for nearly two years. For this action, the referee recommended that respondent be found guilty of violating Disciplinary Rules 5-101(A), 5 — 104(A), and 9-102(BX4), and Integration Rule, art. XI, rule 11.02(4).
As to count two, the referee found that respondent failed to keep adequate records of his trust accounting procedures in 1978 and 1979 as required by Integration Rule Bylaws, art. XI. The referee recommended that for this action respondent be found guilty of violating disciplinary rules 9-102(A) and 9-102(B)(3); Integration Rule, art. XI, rule 11.02(4)(c); and technical but not blatant violation of Disciplinary Rule 1-102(A)(4).
Finding no past disciplinary record, the referee recommended that respondent be publicly reprimanded. No petition for review has been filed with this Court. We therefore approve the findings and recommendations as presented. Publication of this order will serve as public reprimand. Respondent will pay the cost of these proceedings in the amount of $1,902.32.
It is so ordered.
OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.